Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 1 of 10




          EXHIBIT Q
                                                                                                                                                                                                               • •
4   0   a https://web.archive.org/web/20190216063338it/https://help.instagram.com/478745558852511
                                                                              Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 2 of 10                                 0   •••0*   III\ CD ®


                                          @          instaTifint                            Q How can we help?




                                            Help Center - Privacy and Safety Center


                                            Community Guidelines                    Terms of Use

                                            Controlling Your Visibility
                                                                                     Welcome to Instagram!


                                            Learn How to Address Abuse               These Terms of Use govern your use of Instagram and provide information about the
                                                                                     Instagram Service, outlined below. When you create an Instagram account or use
                                            Blocking People                          Instagram, you agree to these terms.


                                            Safety Tips                              The Instagram Service is one of the Facebook Products, provided to you by Facebook,
                                                                                     Inc. These Terms of Use therefore constitute an agreement between you and Facebook,
                                                                                     Inc.
                                            Tips for Parents

                                                                                     ARBITRATION NOTICE: YOU AGREE THAT DISPUTES BETWEEN YOU AND US WILL
                                            Information for Law Enforcement          BE RESOLVED BY BINDING. INDIVIDUAL ARBITRATION AND YOU WAIVE YOUR
                                                                                     RIGHT TO PARTICIPATE IN A CLASS ACTION LAWSUIT OR CLASS-WIDE
                                            Report Something                         ARBITRATION. WE EXPLAIN SOME EXCEPTIONS AND HOW YOU CAN OPT OUT OF
                                                                                     ARBITRATION BELOW.

                                            Sharing Photos Safely


                                            About Eating Disorders

                                                                                     The Instagram Service
                                            Data Policy
                                                                                     We agree to provide you with the Instagram Service. The Service includes all of the
                                            Terms of Use                             Instagram products, features, applications, services, technologies, and software that we
                                                                                     provide to advance Instagram's mission: To bring you closer to the people and things you

                                            Platform Policy                          love. The Service is made up of the following aspects (the Service):


                                                                                         • Offering personalized opportunities to create, connect, communicate,
                                            Community Payments Terms
                                                                                            discover, and share.
                                                                                            People are different. We want to strengthen your relationships through shared
                                            Back
                                                                                            experiences you actually care about. So we build systems that try to
                                                                                            understand who and what you and others care about, and use that
                                                                                            information to hel_pou create_findjoin,and share in experiences that matter
                                                                                                                                                                                                    3:46 PM
                                                                                                                                                                                              ri
                                                                                                                                                                                              -4)l                   CI
                                                                                                                                                                                                 ” 2/10/2021
                                                                                                                                                                                                 NEWS000163
I   https://web.archive.org/web/20190216063338iffrttps://help.instagram.com/478745558852511
                                                                          Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 3 of 10                        a   • •• ID Cr   III\ CD 0        a
                                                                                                                                                                                                         A
                                                                             • Offering personalized opportunities to create, connect, communicate,
                                   Community Payments Terms
                                                                               discover, and share.
                                                                               People are different. We want to strengthen your relationships through shared
                                   Back
                                                                               experiences you actually care about. So we build systems that try to
                                                                               understand who and what you and others care about, and use that
                                                                               information to help you create, find, join, and share in experiences that matter
                                                                               to you. Part of that is highlighting content, features, offers, and accounts you
                                                                               might be interested in, and offering ways for you to experience Instagram,
                                                                               based on things you and others do on and off Instagram.

                                                                             • Fostering a positive, inclusive, and safe environment.
                                                                               We develop and use tools and offer resources to our community members
                                                                               that help to make their experiences positive and inclusive, including when we
                                                                               think they might need help. We also have teams and systems that work to
                                                                               combat abuse and violations of our Terms and policies, as well as harmful and
                                                                               deceptive behavior. We use all the information we have-including your
                                                                               information-to try to keep our platform secure. We also may share information
                                                                               about misuse or harmful content with other Facebook Companies or law
                                                                               enforcement. Learn more in the Data Policy.

                                                                             • Developing and using technologies that help us consistently serve our
                                                                               growing community.
                                                                               Organizing and analyzing information for our growing community is central to
                                                                               our Service. A big part of our Service is creating and using cutting-edge
                                                                               technologies that help us personalize, protect, and improve our Service on an
                                                                               incredibly large scale for a broad global community. Technologies like artificial
                                                                               intelligence and machine learning give us the power to apply complex
                                                                               processes across our Service. Automated technologies also help us ensure
                                                                               the functionality and integrity of our Service.

                                                                             • Providing consistent and seamless experiences across other Facebook
                                                                               Company Products.
                                                                               Instagram is part of the Facebook Companies, which share technology,
                                                                               systems, insights, and information-including the information we have about
                                                                               you (learn more in the Data Policy) in order to provide services that are better,
                                                                               safer, and more secure. We also provide ways to interact across the Facebook
                                                                               Company Products that you use, and designed systems to achieve a seamless
                                                                               and consistent experience across the Facebook Company Products.

                                                                             • Ensuring a stable global infrastructure for our Service.
                                                                               To provide our global Service, we must store and transfer data across our
                                                                               systems around the world, including outside of your country of residence. This
                                                                               infrastructure may be owned or operated by Facebook Inc., Facebook Ireland
                                                                               Limited, or their affiliates.

                                                                             • Connecting you with brands, products, and services in waysyou care
                                                                                                                                                                                              3e46 PM
                                                                                                                                                                                    cl 110   2/10/2021
                                                                                                                                                                                             NEWS000164
C   0   A https://web.archive.orgAveb/20190216063338ifjhttps://help.instagrantcorn/478745558852511
                                                                               Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 4 of 10                           o   • • •
                                                                                                                                                                                       *      III\ ID ID
                                                                                                                                                                                                                    A
                                                                                    • Connecting you with brands, products, and services in ways you care
                                                                                      about.
                                                                                      We use data from Instagram and other Facebook Company Products, as well
                                                                                      as from third-party partners, to show you ads, offers, and other sponsored
                                                                                      content that we believe will be meaningful to you. And we try to make that
                                                                                      content as relevant as all your other experiences on Instagram.

                                                                                    • Research and innovation.
                                                                                      We use the information we have to study our Service and collaborate with
                                                                                      others on research to make our Service better and contribute to the well-
                                                                                      being of our community.




                                                                                The Data Policy

                                                                                Providing our Service requires collecting and using your information. The Data Policy
                                                                                explains how we collect, use, and share information across the Facebook Products. It
                                                                                also explains the many ways you can control your information, including in the Instagram
                                                                                Privacy and Security Settings. You must agree to the Data Policy to use Instagram.




                                                                                Your Commitments

                                                                                In return for our commitment to provide the Service, we require you to make the below
                                                                                commitments to us.

                                                                                Who Can Use Instagram. We want our Service to be as open and inclusive as possible,
                                                                                but we also want it to be safe, secure, and in accordance with the law. So, we need you
                                                                                to commit to a few restrictions in order to be part of the Instagram community.


                                                                                    • You must be at least 13 years old.

                                                                                    • You must not be prohibited from receiving any aspect of our Service under
                                                                                      applicable laws or engaging in payments related Services if you are on an
                                                                                      applicable denied party listing.

                                                                                    • We must not have previously disabled your account for violation of law or any
                                                                                      of our policies.

                                                                                    • You must not be a convicted sex offender.


                                                                                How You Can't Use Instagram. Providing a safe and open Service for a broad
                                                                                community requires that we all do our part.
                                                                                                                                                                                                      \ 3:47 PM
                                                                                                                                                                                           /‘ 713 mil)/ 2/10/2071
                                                                                                                                                                                                      NEWS000165
a G   IS https://web.archive.orgiweb/20190216063338iuhttps://helpinstagram.corn/473745558852511
                                                                             Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 5 of 10                          o ••• e tr   hi\   CD ®
                                                                                                                                                                                                            A
                                                                              How You Can't Use Instagram. Providing a safe and open Service for a broad
                                                                              community requires that we all do our part.


                                                                                  • You can't impersonate others or provide inaccurate information.
                                                                                    You don't have to disclose your identity on Instagram, but you must provide us
                                                                                    with accurate and up to date information (including registration information).
                                                                                    Also, you may not impersonate someone you aren't, and you can't create an
                                                                                    account for someone else unless you have their express permission.

                                                                                  • You can't do anything unlawful, misleading, or fraudulent or for an illegal or
                                                                                    unauthorized purpose.

                                                                                  • You can't violate (or help or encourage others to violate) these Terms or our
                                                                                    policies, including in particular the Instagram Community Guidelines,
                                                                                   Instagram Platform Policy, and Music Guidelines. Learn how to report
                                                                                    conduct or content in our Help Center.

                                                                                  • You can't do anything to interfere with or impair the intended operation of
                                                                                    the Service.

                                                                                  • You can't attempt to create accounts or access or collect information in
                                                                                    unauthorized ways.
                                                                                    This includes creating accounts or collecting information in an automated way
                                                                                    without our express permission.

                                                                                  • You can't attempt to buy, sell, or transfer any aspect of your account
                                                                                   (including your username) or solicit, collect, or use login credentials or
                                                                                    badges of other users.

                                                                                  • You can't post private or confidential information or do anything that
                                                                                    violates someone else's rights, including intellectual property.
                                                                                    Learn more, including how to report content that you think infringes your
                                                                                    intellectual property rights, here.

                                                                                  • You can't use a domain name or URL in your username without our prior
                                                                                    written consent.


                                                                              Permissions You Give to Us. As part of our agreement, you also give us permissions that
                                                                              we need to provide the Service.


                                                                                  • We do not claim ownership of your content, but you grant us a license to
                                                                                    use it.
                                                                                    Nothing is changing about your rights in your content. We do not claim
                                                                                    ownership of your content that you post on or through the Service. Instead,
                                                                                    when you share, post, or upload content that is covered by intellectual
                                                                                    property rights (like photos or videos) on or in connection with our Service,
                                                                                    von   hereby orant to us a non-exclusive. royalty-free. transferable. sub-
                                                                                                                                                                                                3:47 PM
                                                                                                                                                                                           io
                                                                                                                                                                                                2/10/2021
                                                                                                                                                                                                NEWS000166
         a https://web.archive.org/web/20190216063338ifJhttps://helpinstagram.com/478745558852511
                                                                                Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 6 of 10                         8   ••• 0 *   IR CO ®         ••••
                                                                                                                                                                                                        On
                                                                                                                                                                                                               —

                                                                                                                                                                                                                   A
                                                                                    • We do not claim ownership of your content, but you grant us a license to
                                                                                      use it.
                                                                                      Nothing is changing about your rights in your content. We do not claim
                                                                                      ownership of your content that you post on or through the Service. Instead,
                                                                                      when you share, post, or upload content that is covered by intellectual
                                                                                      property rights (like photos or videos) on or in connection with our Service,
                                                                                      you hereby grant to us a non-exclusive, royalty-free, transferable, sub-
                                                                                      licensable, worldwide license to host, use, distribute, modify, run, copy,
                                                                                      publicly perform or display, translate, and create derivative works of your
                                                                                      content (consistent with your privacy and application settings). You can end
                                                                                      this license anytime by deleting your content or account. However, content
                                                                                      will continue to appear if you shared it with others and they have not deleted
                                                                                      it. To learn more about how we use information, and how to control or delete
                                                                                      your content, review the Data Policy and visit the Instagram Help Center.

                                                                                    • Permission to use your username, profile picture, and information about
                                                                                      your relationships and actions with accounts, ads, and sponsored content.
                                                                                      You give us permission to show your username, profile picture, and
                                                                                      information about your actions (such as likes) or relationships (such as follows)
                                                                                      next to or in connection with accounts, ads, offers, and other sponsored
                                                                                      content that you follow or engage with that are displayed on Facebook
                                                                                      Products, without any compensation to you. For example, we may show that
                                                                                      you liked a sponsored post created by a brand that has paid us to display its
                                                                                      ads on Instagram. As with actions on other content and follows of other
                                                                                      accounts, actions on sponsored content and follows of sponsored accounts
                                                                                      can be seen only by people who have permission to see that content or
                                                                                      follow. We will also respect your ad settings. You can learn more here about
                                                                                      your ad settings.

                                                                                    • You agree that we can download and install updates to the Service on your
                                                                                      device.




                                                                                 Additional Rights We Retain

                                                                                    • If you select a username or similar identifier for your account, we may change
                                                                                      it if we believe it is appropriate or necessary (for example, if it infringes
                                                                                      someone's intellectual property or impersonates another user).

                                                                                    • If you use content covered by intellectual property rights that we have and
                                                                                      make available in our Service (for example, images, designs, videos, or
                                                                                      sounds we provide that you add to content you create or share), we retain all
                                                                                      rights to our content (but not yours).                                                                                       V
                                                                                                                                                                                                 3:47 PM
[E   e            w                                                                                                                                                                       io)
                                                                                                                                                                                                2/10/2021
                                                                                                                                                                                                NEWS000167
     0   I   https://web.archive.org/web/20190216063338ifihttps://help.instagram.com/478745558852511                                                                             0   ...        III\ CD 0      tf
                                                                                  Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 7 of 10
                                                                                             • You can only use our intellectual property and trademarks or similar marks as                                        A

                                                                                             expressly permitted by our Brand Guidelines or with our prior written
                                                                                             permission.

                                                                                           • You must obtain written permission from us or under an open source license
                                                                                             to modify, create derivative works of, decompile, or otherwise attempt to
                                                                                             extract source code from us.




                                                                                        Content Removal and Disabling or Terminating Your Account

                                                                                           • We can remove any content or information you share on the Service if we
                                                                                             believe that it violates these Terms of Use, our policies (including our
                                                                                             lnstagram Community Guidelines), or we are permitted or required to do so by
                                                                                             law. We can refuse to provide or stop providing all or part of the Service to
                                                                                             you (including terminating or disabling your account) immediately to protect
                                                                                             our community or services, or if you create risk or legal exposure for us,
                                                                                             violate these Terms of Use or our policies (including our Instagram Community
                                                                                             Guidelines), if you repeatedly infringe other people's intellectual property
                                                                                             rights, or where we are permitted or required to do so by law. If you believe
                                                                                             your account has been terminated in error, or you want to disable or
                                                                                             permanently delete your account, consult our Help Center.

                                                                                           • Content you delete may persist for a limited period of time in backup copies
                                                                                             and will still be visible where others have shared it. This paragraph, and the
                                                                                             section below called "Our Agreement and What Happens if We Disagree," will
                                                                                             still apply even after your account is terminated or deleted.




                                                                                        Our Agreement and What Happens if We Disagree

                                                                                        Our Agreement.


                                                                                           • Your use of music on the Service is also subject to our Music Guidelines, and
                                                                                             your use of our API is subject to our Platform Policy. If you use certain other
                                                                                             features or related services, you will be provided with an opportunity to agree
                                                                                             to additional terms that will also become a part of our agreement. For
                                                                                             example, if you use payment features, you will be asked to agree to the
                                                                                             Community Payment Terms. If any of those terms conflict with this agreement,
                                                                                             those other terms will govern.

                                                                                           • If any aspect of this agreement is unenforceable, the rest will remain in effect.
                                                                                                                                                                                                        3:48 PM
[E                 w
                                                                                                                                                                                           /\      "   2/10/2021
                                                                                                                                                                                                       NEWS000168
Q   https://web.archive.orgiweb/20190216063338iuhttps://help.instagrarn.corn/478745558852511
                                                                          Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 8 of 10                           *        III\ 03             •
                                                                             • If any aspect of this agreement is unenforceable, the rest will remain in effect.

                                                                             • Any amendment or waiver to our agreement must be in writing and signed by
                                                                               us. If we fail to enforce any aspect of this agreement, it will not be a waiver.

                                                                             • We reserve all rights not expressly granted to you.


                                                                          Who Has Rights Under this Agreement


                                                                             • This agreement does not give rights to any third parties.

                                                                             • You cannot transfer your rights or obligations under this agreement without
                                                                               our consent.

                                                                             • Our rights and obligations can be assigned to others. For example, this could
                                                                               occur if our ownership changes (as in a merger, acquisition, or sale of assets)
                                                                               or by law.


                                                                          Who Is Responsible if Something Happens.


                                                                             • Our Service is provided "as is," and we can't guarantee it will be safe and
                                                                               secure or will work perfectly all the time. TO THE EXTENT PERMITTED BY
                                                                               LAW, WE ALSO DISCLAIM ALL WARRANTIES, WHETHER EXPRESS OR
                                                                               IMPLIED, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY,
                                                                               FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND NON-INFRINGEMENT.

                                                                             • We also don't control what people and others do or say, and we aren't
                                                                               responsible for their (or your) actions or conduct (whether online or offline) or
                                                                               content (including unlawful or objectionable content). We also aren't
                                                                               responsible for services and features offered by other people or companies,
                                                                               even if you access them through our Service.

                                                                             • Our responsibility for anything that happens on the Service (also called
                                                                               "liability") is limited as much as the law will allow. If there is an issue with our
                                                                               Service, we can't know what all the possible impacts might be. You agree that
                                                                               we won't be responsible ("liable") for any lost profits, revenues, information, or
                                                                               data, or consequential, special, indirect, exemplary, punitive, or incidental
                                                                               damages arising out of or related to these Terms, even if we know they are
                                                                               possible. This includes when we delete your content, information, or account.
                                                                               Our aggregate liability arising out of or relating to these Terms will not exceed
                                                                               the greater of $100 or the amount you have paid us in the past twelve months.

                                                                             • You agree to defend (at our request), indemnify and hold us harmless from
                                                                               and against any claims, liabilities, damages, losses, and expenses. including
                                                                               without limitation, reasonable attorney's fees and costs, arising out of or in any
                                                                               way connected with these Terms or your use of the Service. You will
                                                                               coonerate as reauired by us in the defense of any claim. We reserve the right                                            V
                                                                                                                                                                                     11 3:48 PM
                                                                                                                                                                                  ei               CI
                                                                                                                                                                          1\      -4)” 2/10/2021
                                                                                                                                                                                     NEWS000169
-) C' 1;)   a https://web.archive.org/Web/20190216063338Uhttps://helpinstagram.com/478745558852511
                                                                                 Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 9 of 10                                     CI   ••• C.) *       III\ CD ®
                                                                                           • You agree to defend (at our request), indemnify and hold us harmless from
                                                                                             and against any claims, liabilities, damages, losses, and expenses, including
                                                                                             without limitation, reasonable attorney's fees and costs, arising out of or in any
                                                                                             way connected with these Terms or your use of the Service. You will
                                                                                             cooperate as required by us in the defense of any claim. We reserve the right
                                                                                             to assume the exclusive defense and control of any matter subject to
                                                                                             indemnification by you, and you will not in any event settle any claim without
                                                                                             our prior written consent.


                                                                                       How We Will Handle Disputes.


                                                                                           • Except as provided below, you and we agree that any cause of action, legal
                                                                                             claim, or dispute between you and us arising out of or related to these Terms
                                                                                             or Instagram ("claim(s)") must be resolved by arbitration on an individual basis.
                                                                                             Class actions and class arbitrations are not permitted; you and we may bring a
                                                                                             claim only on your own behalf and cannot seek relief that would affect other
                                                                                             Instagram users. If there is a final judicial determination that any particular
                                                                                             claim (or a request for particular relief) cannot be arbitrated in accordance
                                                                                             with this provision's limitations, then only that claim (or only that request for
                                                                                             relief) may be brought in court. All other claims (or requests for relief) remain
                                                                                             subject to this provision.

                                                                                           • Instead of using arbitration, you or we can bring claims in your local "small
                                                                                             claims" court, if the rules of that court will allow it. If you don't bring your claims
                                                                                             in small claims court (or if you or we appeal a small claims court judgment to a
                                                                                             court of general jurisdiction), then the claims must be resolved by binding,
                                                                                             individual arbitration. The American Arbitration Association will administer all
                                                                                             arbitrations under its Consumer Arbitration Rules. You and we expressly waive
                                                                                             a trial by jury.

                                                                                             The following claims don't have to be arbitrated and may be brought in court:
                                                                                             disputes related to intellectual property (like copyrights and trademarks),
                                                                                             violations of our Platform Policy, or efforts to interfere with the Service or
                                                                                             engage with the Service in unauthorized ways (for example, automated ways).
                                                                                             In addition, issues relating to the scope and enforceability of the arbitration
                                                                                             provision are for a court to decide.

                                                                                             This arbitration provision is governed by the Federal Arbitration Act.

                                                                                             You can opt out of this provision within 30 days of the date that you agreed to
                                                                                             these Terms. To opt out, you must send your name, residence address,
                                                                                             username, email address or phone number you use for your Instagram
                                                                                             account, and a clear statement that you want to opt out of this arbitration
                                                                                             agreement, and you must send them here: Facebook, Inc. ATTN: Instagram
                                                                                             Arbitration Oft-out, 1601 Willow Rd.. Menlo Park. CA 94025.
                                                                                                                                                                                                                   3:48 PM
                                                                                                                                                                                                        M     ")   vioneei
                                                                                                                                                                                                                   NEWS000170
C   V I   https://web.archive.org/web/20190216063338ifihttps://helpinstagram.com/478745558852511
                                                                              Case 1:19-cv-09617-KPF Document 67-17 Filed 06/21/21 Page 10 of 10                                 8   ••• 0 *   IA CD ®               tt
                                                                                         • nefore you commence drUllfdlICH1 or d cl aim, you MUSE provtue us wren d                                                       A
                                                                                          written Notice of Dispute that includes your name, residence address,
                                                                                          username, email address or phone number you use for your Instagram
                                                                                          account, a detailed description of the dispute, and the relief you seek. Any
                                                                                          Notice of Dispute you send to us should be mailed to Facebook, Inc., ATTN:
                                                                                          Instagram Arbitration Filing, 1601 Willow Rd. Menlo Park, CA 94025. Before we
                                                                                          commence arbitration, we will send you a Notice of Dispute to the email
                                                                                          address you use with your Instagram account, or other appropriate means. If
                                                                                          we are unable to resolve a dispute within thirty (30) days after the Notice of
                                                                                          Dispute is received, you or we may commence arbitration.

                                                                                        • We will pay all arbitration filing fees, administration and hearing costs, and
                                                                                          arbitrator fees for any arbitration we bring or if your claims seek less than
                                                                                          $75,000 and you timely provided us with a Notice of Dispute. For all other
                                                                                          claims, the costs and fees of arbitration shall be allocated in accordance with
                                                                                          the arbitration provider's rules, including rules regarding frivolous or improper
                                                                                          claims.

                                                                                        • For any claim that is not arbitrated or resolved in small claims court, you agree
                                                                                          that it will be resolved exclusively in the U.S. District Court for the Northern
                                                                                          District of California or a state court located in San Mateo County. You also
                                                                                          agree to submit to the personal jurisdiction of either of these courts for the
                                                                                          purpose of litigating any such claim.

                                                                                        • The laws of the State of California, to the extent not preempted by or
                                                                                          inconsistent with federal law, will govern these Terms and any claim, without
                                                                                          regard to conflict of law provisions.


                                                                                     Unsolicited Material.

                                                                                          We always appreciate feedback or other suggestions, but may use them
                                                                                          without any restrictions or obligation to compensate you for them, and are
                                                                                          under no obligation to keep them confidential.




                                                                                     Updating These Terms

                                                                                     We may change our Service and policies, and we may need to make changes to these
                                                                                     Terms so that they accurately reflect our Service and policies. Unless otherwise required
                                                                                     by law, we will notify you (for example, through our Service) before we make changes to
                                                                                     these Terms and give you an opportunity to review them before they go into effect. Then,
                                                                                     if you continue to use the Service, you will be bound by the updated Terms. If you do not
                                                                                     want to agree to these or any updated Terms, you can delete your account, here.

                                                                                     Revised: April 19, 2018
                                                                                                                                                                                                      4        349 PM
                                                                                                                                                                                               11:1       0   2/1W2021
                                                                                                                                                                                                              NEWS000171
